Citation Nr: 0016606	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  95-22 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left hip 
disability, to include Perthes' hip and osteoarthritis.  

2.  Entitlement to service connection for low back 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1988 
to August 1991, and February 1993 to August 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In February 1997, the Board remanded this matter to the RO 
for further development.  The Board is satisfied that the RO 
has complied with the remand directives to the extent 
possible.  


FINDINGS OF FACT

1.  A left hip disability, Perthes' hip (previously diagnosed 
as congenital dysplasia) of the left hip, is medically shown 
to have preexisted service, and there appears to be both 
positive and negative medical evidence on the question of 
whether that disability was permanently aggravated by 
service.  

2.  There is both positive and negative evidence on the 
question of whether osteoarthritis of the left hip (medically 
shown to have resulted from Perthes' condition, or dysplasia) 
was permanently aggravated by service.  

2.  The veteran's left hip disability is medically shown to 
have caused the veteran's low back disability, diagnosed as 
chronic back strain.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for left hip 
disability, to include Perthes' hip and osteoarthritis, are 
met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.306(a) (1999).  

2.  The criteria for service connection for chronic back 
strain, secondary to service-connected left hip disability, 
are met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Background

DD-214's of record verify the veteran's active service from 
September 1988 to August 1991, and from February 1993 to 
August 1994.  Although the RO has attempted to obtain service 
medical records for the veteran's first period of service 
from the National Personnel Records Center (NPRC), that 
organization has advised that there are no service medical 
records on file for the veteran's first period of service, 
and the veteran does not have any such records in his 
possession.  Hence, no service medical records from the 
veteran's first period of active service are not available.  
In any event, however, the veteran has asserted that he did 
not have any left hip or back problems during that period of 
service , but, rather, his problems begin during his second 
period of active service.  

During a reenlistment examination dated in January 1993, the 
veteran indicated that he had broken his left leg at age six.  
The medical examiner noted that the veteran had a fracture of 
the left leg at age six that was casted with no sequela.  It 
was noted that the veteran had not experienced any 
disabilities after separation from service in 1991.  In a 
subsequent medical report, the veteran related that after the 
childhood accident, he was found to have a hip dislocation 
that necessitated the use of a hip brace for two years.  In 
October 1993, the veteran was seen for complaints of low back 
and left hip pain.  The veteran's childhood left hip injury 
was noted.  The assessment included early degenerative joint 
disease of the left hip radigraphically/symptomatically.  The 
veteran was placed on profile.  He was restricted from 
running and repetitive jumping activities.  In June 1994, the 
veteran was evaluated by a service Medical Evaluation Board 
(MEB).  The MEB diagnosed the veteran has having congenital 
left hip dysplasia and concluded that the disability existed 
prior to service (EPTS) and was aggravated by service.  A 
diagnosis of the osteoarthritis of the left hip secondary to 
the congenital hip disability was entered and a notation that 
the disability was permanently aggravated by service was 
made.  The DD Form 214 reveals that the veteran was separated 
from service because of physical disability.  

The report of an October 1994 VA compensation and pension 
examination reveals a medical history of pain in the left hip 
and pain in the lower back, beginning three years prior.   At 
the conclusion of a physical examination, the examiner 
diagnosed the veteran as having left hip pain, history of 
congenital left hip dysplasia and osteoarthritis of the left 
hip, and lower back pain.  

A private X-ray of the left hip dated in August 1995 revealed 
flattening and irregularity in the head of the left femur 
with some radiolucent areas that were felt to suggest an 
aseptic necrosis.  In a statement dated in September 1995, 
Frank C. Pregler, D.O., indicated that osteoarthritis of the 
hip would worsen with time and that heaving lifting or 
prolonged marching/military activities could exacerbate the 
condition.  

The veteran testified at personal hearing in October 1995 
before a hearing officer with regard to the disabilities at 
issue.  The veteran provided testimony consistent with the 
medical history and symptoms noted in the medical evidence of 
record.  The veteran indicated that he started having hip and 
back pain during the second period of service.  

The report of a VA examination dated in November 1995 
revealed, in pertinent part, a diagnosis of degenerative 
arthritis of the left hip secondary to Perthes' condition.  
The examiner added that the veteran's back problems were 
secondary to his hip disability and the leg length 
discrepancy.  

Pursuant to the February 1997 Remand, VA examinations and 
opinions were provided in July 1997 and November 1998.  At 
the conclusion of physical examination of the spine in July 
1997, the examiner entered a diagnosis of postural chronic 
back sprain.  In an addendum dated in November 1998, the 
physician opined that the veteran's left hip disability-
Perthes' hip-was not a birth defect.  He explained that it 
is a disease that develops in early childhood and that the 
disability manifested before service.  The physician stated 
that the symptomatology increased due to the increase in 
physical activity, but that the presence of the hip itself 
did not necessarily change.  It was further noted that the 
arthritis of the hip predated the veteran's service, that the 
disorder was not necessarily affected by the veteran's 
service, that normal wear and tear influenced both and all of 
the joints, and that service itself would not change the 
problem.  

B.  Analysis

Initially, the Board finds that the veteran's claims for 
service connection for a left hip disability and for low back 
disability are well grounded with in the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that these 
claims are plausible.  The Board is also satisfied, with 
respect to such claims, that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required by statute.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
also may be granted for a "[d]isability which is proximately 
due to or the result of a service-connected disease or 
injury. .. " 38 C.F.R. § 3.310(a) (1996); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  That regulation has been 
interpreted to permit service connection for the degree of 
disability resulting from aggravation of an nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

B.  Analysis

1.  Left hip disability

According to the in-service findings of the MEB, a left hip 
disability-now identified as Perthes' hip of the left hip-
existed prior to service.  That conclusion has been confirmed 
by the November 1998 addendum of the July 1997 VA examiner, 
and there is no contrary evidence of record.  Hence, Perthes' 
hip of the left hip is medically shown to have preexisted 
service.  While a November 1994 rating action denied the 
claim for service connection for a left hip disorder because 
congenital hip dysplasia was a constitutional or 
developmental abnormality (see 38 C.F.R. § 3.303(c)), the VA 
physician who provided the November 1998 medical opinion 
explained that Perthes' hip is a disease the occurs in early 
childhood.  In that the disability is a disease, it is 
subject to compensation.  See VAOPGCPREC 82-90.  

Having determined that Perthes' hip preexisted service, the 
next question that must be answered is whether the disability 
was aggravated by service; in other words, whether the left 
hip disability permanently increased in severity during 
service.  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).  
The Board finds that the medical evidence on this point 
appears to be both positive and negative.  

The MEB concluded that the left hip disability-then 
diagnosed as dysplasia-existed prior to service and was 
permanently aggravated therein.  Although, as pointed out by 
the RO, the veteran was not awarded severance pay, he 
subsequently was granted a medical discharge because of hip 
disability, to include the then-diagnosed dysplasia; this 
suggests an increase in the severity of the condition.  The 
VA physician who prepared the November 1998 addendum 
indicated that the veteran's in-service symptoms increased 
due to an increase in physical activity; however, his comment 
that the "presence of the hip did not necessarily change" 
suggests a conclusion that there was no permanent increase in 
the severity of the left hip condition during service.  
Interestingly, however, the examiner did not definitively 
rule out the possibility that in-service activities had 
resulted in permanent aggravation of the Perthes' hip 
condition.  

Thus, the Board finds that evidence on the question of 
whether Perthes' hip of the left hip permanently worsened as 
a result of service is, at least in relative equipoise.  
Under these circumstances, service connection for disability 
resulting from Perthes' hip condition, on the basis of 
aggravation, is warranted.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-57.  

The veteran also has a diagnosis of osteoarthritis of the 
left hip.  All of the medical professionals (the MEB, Dr. 
Pregler, a November 1995 VA examiner, and the VA physician 
who conducted the July 1997 examination and prepared the 
November 1998 addendum) all appear to agree that the 
condition developed secondary to the veteran's Perthes' 
condition of the left hip (previously diagnosed as congenital 
dysplasia).  However, there is both positive and negative 
medical evidence on the question of the relationship between 
that condition and the veteran's active military service.  In 
September 1993, the MEB determined that osteoarthritis of the 
left hip was incurred during service; it also determined that 
the condition was permanently aggravated by service.  While 
Dr. Pregler did not offer any definitive opinion as to the 
relationship between the disorder and service, he indicated 
that the veteran's arthritis could be exacerbated by 
prolonged marching and military activities.  On other hand, 
the VA physician who prepared the November 1998 addendum 
determined that osteoarthritis preexisted service and was not 
necessarily affected by service by the normal wear and tear 
of the joints; this suggests a negative opinion on the 
question of aggravation.  Again, however, it is interesting 
to note that the latter examiner did not definitively rule 
out the possibility that the veteran's osteoarthritis was 
aggravated by service.  

Under these circumstances, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for left hip disability resulting from 
osteoarthritis is warranted.  Id. 

2.  Low back disability

As noted above, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disability, to include as a result of 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); 
Allen, 7 Vet. App. at 448.

In this matter, the veteran contends, in essence, that he is 
entitled to service connection for a back disability.  The 
medical evidence shows that the veteran was diagnosed as 
having postural chronic back strain and a November 1995 VA 
examiner opined that veteran's back problems were secondary 
to his left hip disability.  There is no contrary evidence of 
record.  Inasmuch as the Board has found that service 
connection is warranted for the left hip disability, the 
Board also  concludes, on the basis of the evidence 
identified above, that service connection for postural 
chronic back strain is warranted.  Id. 


ORDER

Service connection for left hip disability, to include 
Perthes' hip and osteoarthritis, is granted.  

Service connection for chronic back strain is granted.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

